The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Terry concurred.
We are at a loss to understand on what ground the Court below based its judgment. The ordinance was a sufficient authority for the original contract, and the confirmation by the Common Council, by joint resolution, was all that was contemplated. Had it been the intention of the Council to require a confirmation by ordinance, they would doubtless so have expressed themselves, in which event, the approval of the Mayor would have been necessary.
*192It is no bar to the plaintiff’s claim that it was presented to the board of examiners; the rejection only denied him the privilege of funding it, but did not destroy the validity or impair the obligation of his contract, and his right to prosecute it is as ¿.perfect as it ever was.
Judgment reversed, and new trial ordered.